Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 28th 2021 has been considered.
Claim 4 has been amended.
Claims 1-6 are pending in the current application.
Claims 6 is withdrawn from consideration.
Claims 1-5 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendment filed on January 28th 2021, the rejection of claim 4 under 35 USC §112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al (WO 2014/004018 A1) in view of NPL Gravelle et al., “Fractionation of Ethylcellulose Oleogels During Setting” and NPL “Ethocel – Ethylcellulose Polymers Technical Handbook” (‘Handbook’).

Regarding claims 1 and 2: Meunier discloses an oleogel comprising oil and ethylcellulose polymer (i.e., Ethocel Standard) (see Meunier abstract; from page 4 line 30 to page 5 line 19) wherein the ethylcellulose polymer (i.e., Ethocel Standard) is known to have softening point higher than 100ºC (see Handbook pages 4-5). Meunier discloses of mixing the oil and ethylcellulose polymer at heated temperatures ranging from 145ºC to 160ºC for 30 to 60 minutes and cooling the mixture to room temperature (i.e., 23ºC) (see Meunier page 5, lines 4-19). While the softening temperature of Ethocel Standard ranges from 133ºC to 138ºC (see Handbook pages 4-5), Meunier fails to disclose the gradual cooling recited in claims 1 and 2; However, Gravelle discloses that cooling rate impacts the texture of the oleogel as slower cooling rate provides an oleogel with homogenous structure (see Gravelle abstract; sections 3.2 and 4). Therefore it would have been obvious to a skilled artisan to have modified Meunier and to have adjusted the cooling rate of the heated mixture in order to attain an oleogel with 
Regarding claim 3: Meunier discloses an oleogel comprising oil and ethylcellulose polymer (i.e., Ethocel Standard) (see Meunier abstract; from page 4 line 30 to page 5 line 19) wherein the ethylcellulose polymer (i.e., Ethocel Standard) is known to have ethoxyl substitution content of 47% to 50% (see Handbook page 6).
Regarding claim 4: Meunier discloses an oleogel comprising oil and ethylcellulose polymer wherein the food oil comprises one or more triglycerides extracted from plants (see Meunier from page 3 line 19 to page 4, line 8).
Regarding claim 5: Meunier discloses the oleogel may, or may not comprise surfactant in a weight ratio of surfactant to ethylcellulose polymer of not more than 1:0.05 (see Meunier page 7, lines 6-24).
 
Response to Arguments
Applicant's arguments filed on January 28th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 3-4 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Meunier fails to disclose the cooling rate recited in the claims, which Applicant unexpectedly found that the cooling rate improves oil leakage out of the oleogel. The examiner respectfully disagrees.
As discussed above, Gravelle discloses that cooling rate impacts the texture of the oleogel as slower cooling rate provides an oleogel with homogenous, non-fractionated structure (see Gravelle abstract; sections 3.2 and 4). The fact that Applicant had found another reason to slowly cool down the oleogel, does not render the pending claims patented over the prior art.
Moreover, it is noted that Gravelle discloses in section 3.2 the experiment testing the effect of cooling rates on the formed oleogels. Gravelle discloses cooling three samples of oleogel at different rates: rapid cooling rate from about 140ºC to -18ºC in two minutes; slower cooling rate from about 140ºC to 20ºC in at least one hour; slowest cooling rate by placing the oleogel sample in the oven and turning the oven off to allow the entire system to cool to room temperature. In addition to the fact the cooling rates in Gravelle overlap the cooling rate recited in the claims, Figure 2 in Gravelle discloses images of the oleogels formed, and the slowly cooled oleogel has less leaked fluid on its surface than the oleogels who were not slowly cooled. Thus, rendering Applicant’s reduced leakage observation, expected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792